Title: From Benjamin Franklin to [Dufourny de Villiers], 11 December 1779
From: Franklin, Benjamin
To: Villiers, Louis-Pierre Dufourny de


Sir,
Passy, Dec. 11. 1779.
There is a great Variety of Paper Money in America, of which some has been counterfeited. I have not here the Register from which the Bills were cut; but if they were shown to me, I might probably be able to tell whether they are genuine or not.—
I am glad to hear that a Reconciliation is propos’d between the Faculty and the Society. I wish it Success.
With great Esteem I have the honour to be, Sir, Your most obedient & most humble Servant
B Franklin
